NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIGOBERTO RODRIGUEZ-GUTIERREZ,                   No.   16-71205
AKA Rogoberto Rodriguez-Gutierrez, AKA
Ruberto Rodriguez-Gutierrez,                     Agency No. A095-286-683

                Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Rigoberto Rodriguez-Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for relief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Go v. Holder, 640 F.3d 1047, 1052 (9th Cir. 2011). We deny the petition for

review.

      Substantial evidence supports the agency’s denial of Rodriguez-Gutierrez’s

CAT claim because, even if credible, he failed to establish it is more likely than not

that he would be tortured by or with the consent or acquiescence of the government

if returned to Mexico. See id. at 1054 (record evidence insufficient to compel

conclusion that petitioner was more likely than not to be tortured); Zheng v.

Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (fear of torture speculative).

      We do not address Rodriguez-Gutierrez’s contention regarding the IJ’s

particularly serious crime finding because the BIA expressly declined to reach this

finding.

      We reject Rodriguez-Gutierrez’s contention that the agency failed to

consider record evidence.

      PETITION FOR REVIEW DENIED.




                                          2                                     16-71205